Citation Nr: 1037491	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a low back 
disorder.  

2.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a left hip 
disorder.

3.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a left knee 
disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 24, 2001, to 
October 23, 2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March and May 2004 rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Togus, Maine.  

With regard to the Veteran's claim of service connection for low 
back, left hip, and left knee disorders, it has been held that 
the Board is under a legal duty in such a case to determine if 
there was new and material evidence received, regardless of the 
RO's actions.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board has phrased the issues as whether 
new and material evidence has been received to reopen the claims 
of service connection for low back, left hip, and left knee 
disorders, on the title page of this decision.

The newly reopened claims of service connection for left knee, 
left hip, and low back disorders as well as the claim of service 
connection for a cervical spine disorder are remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.  




FINDINGS OF FACT

1.  In a May 2002 rating determination, the RO denied service 
connection for left knee, left hip, and low back disorders; the 
Veteran was notified of this decision that same month and did not 
appeal.  Thus, the decision became final.  

2.  Evidence received since the May 2002 denial of service 
connection for a low back disorder raises a reasonable 
possibility of substantiating the claim.

3.  Evidence received since the denial of service connection for 
a left hip disorder raises a reasonable possibility of 
substantiating the claim.

4.  Evidence received since the denial of service connection for 
a left knee disorder raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 rating determination denying service connection 
for left knee, left hip, and low back disorders, is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104, 20.1103 (2009).

2.  Evidence received since the May 2002 rating determination 
denying service connection for a low back disorder is new and 
material, and the Veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2009).

3.  Evidence received since the May 2002 rating determination 
denying service connection for a left hip disorder is new and 
material, and the Veteran's claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

4.  Evidence received since the May 2002 rating determination 
denying service connection for a left knee disorder is new and 
material, and the Veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Final decisions will be reopened on receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that material evidence is: (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Low Back

In May 2002, the RO denied service connection for a low back 
disorder.  In denying service connection, the RO noted that the 
evidence showed that residuals of a low back injury existed prior 
to service.  The RO indicated that there had to be a worsening of 
a pre-existing condition in order to establish service connection 
by aggravation.  The RO stated that there was no evidence that 
the condition permanently worsened as a result of service.  The 
RO noted that service medical records showed a complaint of back 
pain; however, private medical evidence received showed the 
Veteran was in a motor vehicle accident in January 2000 prior to 
service with a contusion of the left hip and knee, possibly a 
torn meniscus.  Service medical records showed no evidence of any 
injury showing that his conditions worsened during service.  The 
Veteran was notified of the decision later that month and did not 
appeal.  Thus, the decision became final.  

Evidence received subsequent to that time includes statements 
from various individuals who noted a worsening of the Veteran's 
low back condition following his period of service; treatment 
records from his private physicians; the results of VA 
examinations performed in October 2003 and January 2006, with 
addendum reports in April and May 2006; and the statements from 
the Veteran and his representative.  

The lay statements from J. L., W. P., and M. G., noted that the 
Veteran entered the military in good shape and had back pain and 
struggled with his back after his period of service.  Also added 
to the record was a document which the Veteran claims is a 
military record showing treatment for back, knee, and hip 
problems.  The Board notes that the copy supplied by the Veteran 
is not legible and too light to read.  The Board further observes 
that the claimed record is not part of the Veteran's service 
treatment records which have been associated with the claims 
folder.  

The Veteran's private physician, J. Neumayer, D.C., in an April 
2003 letter, indicated that the Veteran stated that during his 
military service he injured his low back.  Dr. Neumayer stated 
that he was not able to comment on whether the injuries were the 
result of the Veteran's military training.  However, it seemed 
possible that during this time, the Veteran would have been 
evaluated by a military physician before his acceptance into 
service, and he imagined that the Veteran would have to pass the 
physical before acceptance.  He stated that if that were the 
case, and the Veteran's low back was doing better, then it was 
more probable than not that his low back was exacerbated from 
whatever incident in the military caused the exacerbation.  

The Board also notes that the October 2003 VA examination 
resulted in a diagnosis of chronic recurrent low back strain 
(nonservice-connected), based upon the January 2000 pre-service 
injury and no documentation showing a newly acquired handicap or 
treatment for a low back problem.  A January 2006 VA examination 
also resulted in a diagnosis of chronic recurrent low back strain 
being rendered, with an April 2006 addendum noting that there was 
no documentation in the military records showing that the Veteran 
was treated for a low back problem, with a May 2006 follow-up 
addendum then indicating that a single transient episode of low 
back pain on October 1, 2001, should have no bearing on the final 
diagnosis of chronic low back strain and it could re-enforce it.  

New and material evidence has been received to reopen the claim 
of service connection for a low back disorder.  The lay 
statements demonstrate that there appears to have been a possible 
worsening of the Veteran's low back problems as result of his 
period of service.  Dr. Neumayer indicated that it made sense 
that if the Veteran was found to be fit for military duty, then 
in all probability, he sustained an injury to his back in 
service.  While the VA examiner indicated that any back disorder 
was related to the Veteran's pre-service motor vehicle accident, 
it was initially based upon there having been no documentation of 
back problems in service, which was incorrect.  The examiner 
again made the statement in April 2006 that there was no 
documentation of a back problem in service.  Finally, after a 
third attempt, he provided a one line answer with a notation that 
the now seen complaint of inservice low back pain should have no 
bearing on the final diagnosis and should re-enforce it.  The 
examiner did not address the statements from the individuals who 
saw the Veteran's condition prior to and after service nor did he 
address the point made by Dr. Neumayer.  Moreover, the additional 
treatment record provided by the Veteran, while too light to 
presently read, may also provide additional information in 
support of the Veteran's claim.  In sum, the newly received 
evidence when combined, relates to previously unestablished 
elements of the claim-a possible link between the current 
disability and the Veteran's period of service.  38 C.F.R. § 
3.156(a).  Therefore, the Veteran's claim is reopened.  See 
38 C.F.R. § 3.156(a).


Left Hip

In May 2002, the RO denied service connection for a left hip 
disorder.  In denying service connection, the RO noted that the 
evidence showed that a left hip injury existed prior to service.  
The RO indicated that the service medical records showed no 
symptoms or treatment for a hip condition.  It observed that 
private medical evidence received showed that the Veteran was 
involved in a motor vehicle accident in January 2000, prior to 
his entry into service.  He was assessed with a contusion of the 
left knee and hip, possibly a torn meniscus.  The RO indicated 
that service medical records showed no record of an injury 
demonstrating that his condition worsened as a result of his 
short period of service.  The Veteran was notified of the 
decision later that month and did not appeal.  Thus, the decision 
became final.  

Evidence received subsequent to the May 2002 rating determination 
includes statements from various individuals who noted a 
worsening of the Veteran's left hip condition following his 
period of service; treatment records from his private physicians; 
the results of VA examinations performed in October 2003 and 
January 2006, with addendum reports in April and May 2006; and 
the statements from the Veteran and his representative.  

The lay statements from J. L., W. P., and M. G., noted that the 
Veteran entered the military in good shape and had problems with 
his left hip following service.  In addition, as noted above, the 
Veteran has submitted a military record which he claims shows 
treatment for a hip problem.  The Board again notes that the copy 
supplied by the Veteran is not legible and too light to read.  
The Board further notes that the Veteran has now been diagnosed 
as having degenerative joint disease of the left hip.  The Board 
also observes that the VA examiner did not address the etiology 
of any left hip disorder and its relationship to the Veteran's 
period of service.  The newly received evidence relates to 
previously unestablished elements of the claim-a possible link 
between the current disability and the Veteran's period of 
service.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim 
is reopened.  See 38 C.F.R. § 3.156(a).


Left Knee

In May 2002, the RO denied service connection for a left knee 
disorder.  In denying service connection, the RO noted that 
service medical records showed the Veteran underwent 
osteochondroma surgery below the knee in March 1993 with no 
complications.  The RO observed that a treatment note, dated 
October 1, 2001, showed complaints of low back pain.  The RO also 
observed that on October 5, 2001, the Veteran complained of left 
knee pain which interfered with training.  Provisional diagnosis 
was status post excision, osteochondroma, left tibia.  The RO 
noted that the Veteran was subsequently recommended for discharge 
on October 19, 2001 and was separated from the military service 
on October 23, 2001.  

The RO also observed that treatment reports from Dr. Fallon 
showed that the Veteran stated that he twisted his left knee in 
October 2001 during basic training.  He underwent an arthroscopic 
procedure with no complications in April 2002.  

The RO also noted that treatment reports from the Aroostook 
Family Practice showed that the Veteran was involved in a motor 
vehicle accident on January 24, 2000.  He was thrown into the 
steering wheel and twisted his neck, his back, and struck his 
hips and knees on the steering wheel and other parts of the car.  
The assessment was motor vehicle accident with contusions of the 
left knee and left hip, possibly a torn medial meniscus.  The RO 
further indicated that treatment reports from Peak Rehab Physical 
Therapy showed treatment for left hip, left knee, and low back 
pain.  

The RO indicated that the evidence showed that the Veteran 
underwent excision of osteochondroma left tibia on March 8, 1993, 
before entry into military service.  The RO also noted that 
private treatment evidence showed the Veteran was involved in a 
motor vehicle accident on January 24, 2000, prior to entry into 
the military service.  The RO noted that the Veteran was assessed 
with contusion of the left hip and knee, possibly a torn medial 
meniscus.  The RO found that service medical records showed no 
record of an injury demonstrating that his conditions worsened as 
a result of his short period of service.  As noted above, the 
Veteran was notified of this decision in May 2002 and did not 
appeal.  Thus, the decision became final.  


Evidence received subsequent to the May 2002 rating determination 
includes statements from various individuals who noted a 
worsening of the Veteran's left knee condition following his 
period of service; treatment records from his private physicians; 
the results of VA examinations performed in October 2003 and 
January 2006, with addendum reports in April and May 2006; and 
statements from the Veteran and his representative.  

The lay statements from J. L., W. P., and M. G., noted that the 
Veteran entered the military in good shape and had problems with 
his left knee following his period of service.  Also added to the 
record was a document which the Veteran claims is a military 
record showing treatment for back, knee, and hip problems.  The 
Board again notes that the copy supplied by the Veteran is not 
legible and too light to read.  The Board further observes that 
the claimed record is not part of the Veteran's service treatment 
records which have been associated with the claims folder.  In 
addition, treatment records from the VA examination performed in 
January 2006 reveal that X-rays taken at that time showed 
possible early degenerative changes.  While the Board notes that 
the January 2006 VA examiner diagnosed the Veteran's minimal or 
borderline chondromalcia patella, left, as secondary to a motor 
vehicle accident in 2000, he indicated that it appeared to be 
related to a motor vehicle accident in 2000.  The examiner did 
not provide any rationale for his opinion.  

New and material evidence has been received to reopen the claim 
of service connection for a left knee disorder.  The lay 
statements demonstrate that there appears to have been a possible 
worsening of the Veteran's left knee problems as result of his 
period of service.  The January 2006 x-rays now reveal possible 
degenerative joint disease of the left knee.  The newly received 
evidence relates to previously unestablished elements of the 
claim-a possible link between the current disability and the 
Veteran's period of service.  38 C.F.R. § 3.156(a).  Therefore, 
the Veteran's claim is reopened.  See 38 C.F.R. § 3.156(a).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to 
assist provisions of the VCAA do not apply to claims that could 
not be substantiated through such notice and assistance).  In 
view of the Board's favorable decision on this claim, as it 
relates to the issues of whether new and material evidence has 
been received to reopen the claims of service connection for left 
knee, left hip, and low back disorders, further assistance is not 
required to substantiate that element of the claim.


ORDER

New and material evidence having been received, the claim of 
service connection for a low back disorder is reopened.

New and material evidence having been received, the claim of 
service connection for a left hip disorder is reopened.

New and material evidence having been received, the claim of 
service connection for a left knee disorder is reopened.


REMAND

Based upon the reopened claims, the Veteran should be afforded a 
VA examination to determine the nature and etiology of any 
current low back, left hip, and left knee disorders, and their 
relationship, if any, to his period of service.  With regard to 
his cervical spine disorder, the Board notes that the Veteran has 
indicated that he injured his neck in service.  The Board further 
observes that three lay statements received from friends of the 
Veteran noted that he was in good shape prior to his entry into 
service and that he was in pain and unable to participate in 
physical activities after service.  The Board also notes that the 
Veteran has currently been diagnosed as having cervical spine 
degenerative joint disease.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Board further notes that the Veteran should be contacted and 
asked to provide a legible copy of the document he claims to show 
treatment for his back, knee, and hip disorders in service.  As 
noted above, the document is unreadable in its current state.  In 
the event that the Veteran does not have the original or a more 
legible copy, he is asked to provide the destination where the 
record was obtained from so an attempt can be made to obtain the 
record.  

The Board also notes that a copy of an award granting Social 
Security disability benefits along with copies of the treatment 
records used in making the determination was associated with the 
claims folder subsequent to the VA examiner rendering his 
opinions.  The examiner does not appear to have had these records 
available to him when rendering his prior opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
forward a legible copy of the record that 
he claims shows treatment for knee, hip, 
and back disorders in service.  The 
document is entitled "USAFATC IET Sick Call 
Form" and it accompanied a March 2004 
letter from the Veteran's representative.  
If the Veteran or his representative no 
longer has the original or a more legible 
copy, ask him to provide specifics as to 
the date and place of entry and where the 
document was prepared and located so an 
attempt made be made to obtain the record.  

2.  The Veteran should be afforded a VA 
orthopedic examination, by an appropriate 
examiner, to determine the nature and 
etiology of the claimed low back, left hip, 
left knee, and cervical spine disorders.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner, including 
X-rays, should be performed and all 
findings should be reported in detail.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is first requested to provide 
an opinion as to whether there is clear and 
unmistakable evidence of record indicating 
that the Veteran's low back, left hip, left 
knee or cervical spine disorder preexisted 
service.  If such clear and unmistakable 
evidence is found, the examiner is next 
requested to provide an opinion as to 
whether there is clear and unmistakable 
evidence showing that the disability did 
not worsen in service beyond natural 
progression.

Alternatively, if the examiner does not 
find that there is clear and unmistakable 
evidence showing a pre-service disability 
for any of the above disorders, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent probability) that 
the current low back, left hip, left knee, 
or cervical spine is etiologically related 
to service.

Complete detailed rationale should be 
provided for all provided opinions and 
conclusions.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issues on appeal 
on a de novo basis.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


